DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/09/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 9 and 12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 12/14/21 is overcome by the cancellation of the claims.

4.	The rejection of Claims 2, 5-6, 8, 11, and 15-18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 12/14/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 2, 5, 6, 8, and 15-18 under 35 U.S.C. as being unpatentable over Dobbs et al. (US 2013/0264560 A1) as set forth in the Non-Final Rejection filed 12/14/21 is NOT overcome by the Applicant’s amendments.

6.	The rejection of Claims 2, 5, 6, 8, 11, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1) as set forth in the Non-Final Rejection filed 12/14/21 is NOT overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2, 5, 6, 8, 15-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1).
	Dobbs et al. discloses triazine compounds of the following form:

    PNG
    media_image1.png
    129
    380
    media_image1.png
    Greyscale

where Ar1-3 = independently:

    PNG
    media_image2.png
    118
    377
    media_image2.png
    Greyscale

where a = 1-5, b = 0-5, and c = 0-4 ([0064], [0067]-[0068]); Q = N, O, S-heterocycle (among others) ([0066]).  An embodiment is disclosed:

    PNG
    media_image3.png
    258
    396
    media_image3.png
    Greyscale

(page 8) such that R19 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 3 as recited by the Applicant.  However, Dobbs et al. does not explicitly disclose the light-emitting material as recited by the Applicant, particularly in regards to the position of the two carbazolyl groups (attached to the two phenyl groups).  Nevertheless, it would have been obvious to modify Compound A17 as disclosed by Dobbs et al. such that it conforms to Chemical Formula 3 as recited by the Applicant, with R3-4 and R5-6 combined together with their respective nitrogens to form a substituted heteroaryl group (substituted carbazolyl); sub5 = hydrogen of Chemical Formula 6 as recited by the Applicant; NR3R4 = NR5R6 = Structure Formula (A9) as recited by the Applicant (with Sub1-2 = unsubstituted C4 alkyl group (t-butyl)); Sub1-2 = unsubstituted C4 alkyl group (t-butyl) of Chemical Formula 11 as recited by the Applicant; triazine group = Structural Formula (B34) as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves change in position of the two carbazolyl substituents on the phenyl groups, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Dobbs et al.’s general formula, particularly in regards to the position of Q), thus rendering the production predictable with a reasonable expectation of success.  
	Dobbs et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, light-emitting layer, electron-transporting layer, and cathode; its inventive compounds comprise the light-emitting layer as host material ([0026], [0154]).  The (organometallic) dopant material is at 3-20 wt%; a second host material is further combined such that the ratio of the first host material (Dobbs et al.’s inventive compound according to Formula I) and the second host material is at 1:20 ([0086]-[0088]).  Notice that at such a smaller relative concentration compared to the concentration of the second host material, Dobb et al.’s inventive compound can be defined as dopant material.

10.	Claims 2, 5, 6, 8, 11, 15, 16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1).
	Yamamoto et al. discloses compounds of the following form:  (Cz-)n-A where Cz = (substituted) arylcarbazolyl group, n = 1-3, and A = (M)p-(L)q-(M’)r (with p = 0-2, q = 1-2, r = 0-2 (p+r >=1), M = M’ = independently N-containing heteroaromatic ring, and L = single bond or aryl group ([0024]).  An embodiment is disclosed:

    PNG
    media_image4.png
    384
    364
    media_image4.png
    Greyscale

(page 16) such that such that R19 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 3 as recited by the Applicant.  However, Yamamoto et al. does not explicitly disclose the light-emitting material as recited by the Applicant, particularly in regards to the position of the two carbazolyl groups (attached to the two phenyl groups).  Nevertheless, it would have been obvious to modify Compound (A50) as disclosed by Yamamoto et al. such that it conforms to Chemical Formula 3 as recited by the Applicant, with R3-4 and R5-6 combined together with their respective nitrogens to form an unsubstituted heteroaryl group (carbazolyl); sub5 = hydrogen of Chemical Formula 6 as recited by the Applicant; NR3R4 = NR5R6 = Structure Formula (A9) as recited by the Applicant (with Sub1-2 = hydrogen); Sub1-2 = hydrogen of Chemical Formula 11 as recited by the Applicant; triazine group = Structural Formula (B34) as recited by the Applicant; corresponds to (67) as recited by the Applicant in Claim 11.  The motivation is provided by the fact that the modification merely involves change in position of the connection point of the triazine on the two phenyl groups (from para to ortho), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Yamamoto et al.’s general formula, wherein A can be connected to any position on the Cz group), thus rendering the production predictable with a reasonable expectation of success.  
Yamamoto et al. further discloses its inventive compounds as host material in the light-emitting layer of an organic electroluminescent (EL) device ([0024]); the device comprises the following layers (in this order):  substrate, anode, hole-injecting/transporting layer, light-emitting layer, electron-injecting/transporting layer, and cathode (Fig. 1).  

Response to Arguments
11.	The Applicant argues on page 15 that there is “no teaching or suggestion” to modify the substitution pattern of the compounds disclosed in the prior art to arrive as the Applicant’s claimed invention.  Applicant's arguments have been fully considered but they are not persuasive.  Notice that both Dobbs et al. and Yamamoto et al. discloses variability in the connection point of the N-carbazolyl group relative to the triazine group; modification of the compounds as proposed by the Office merely involves change in the relative position of this N-carbazolyl group on the benzene group as easily envisioned from the scope of the general formula as taught by the prior art (see above).  The production of positional isomers (to the original compounds), which can be expected to have highly similar chemical and physical properties, renders the modification predictable with a reasonable expectation of success.

12.	In view of the narrowed claims, the Applicant’s argues on pages 16-17 for unexpected results to overcome the prior art.  However, the Office still finds the data unpersuasive as it is not commensurate with the scope of thee claims.  The Applicant has only presented data in the declarations that has tested only two compounds (Compound A and Compound (I)) which are nowhere commensurate with the broad scope of the claims; notice the broad scope of -NR3R4 and -NR5R6 which include chemically distinct groups such as (A24) (which includes a fused fluorene) or (A36) (which includes three heterocyclic fused groups), as well as the much broader scope of Sub1-3 (which include non-hydrogen substituent groups).  Even the newly added narrowed claims fail to account for the broad scope of R19, which include non-hydrogen groups (such as cyano) resulting in compounds with properties that cannot reasonably be extrapolated from the Applicant’s limited set of data (where all R19 = hydrogen).  The problems as listed by the Office is not exhaustive.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786